UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33957 HARVARD BIOSCIENCE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3306140 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 84October Hill Road, Holliston, MA (Address of Principal Executive Offices) (Zip Code) (508) 893-8999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YES xNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 31, 2014, there were 32,419,655 shares of common stock, par value $0.01 per share, outstanding. HARVARD BIOSCIENCE, INC. FORM 10-Q For the Quarter Ended September 30, 2014 INDEX Page PART I - FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Consolidated Balance Sheets as ofSeptember 30, 2014 and December31, 2013 (unaudited) 1 Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (unaudited) 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 SIGNATURES 30 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. HARVARD BIOSCIENCE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $312 and $358, respectively Inventories Deferred income tax assets - current Other receivables and other assets Assets held-for-sale, net - Total current assets Property, plant and equipment, net Deferred income tax assets - non-current Amortizable intangible assets, net Goodwill Other indefinite lived intangible assets Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion, long-term debt $ $ Accounts payable Deferred revenue Accrued income taxes 29 99 Accrued expenses Other liabilities - current Total current liabilities Long-term debt, less current installments Deferred income tax liabilities - non-current Other long term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $0.01 per share, 5,000,000 shares authorized - - Common stock, par value $0.01 per share, 80,000,000 shares authorized; 40,122,271 and 39,384,974 shares issued and 32,376,764 and 31,639,467 shares outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 7,745,507 common shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents HARVARD BIOSCIENCE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited, in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Cost of product revenues (exclusive of items shown separately below) Gross profit Sales and marketing expenses General and administrative expenses Research and development expenses Restructuring charges 97 96 51 Amortization of intangible assets HART transaction costs - - Total operating expenses Operating income Other (expense) income: Foreign exchange - ) ) ) Interest expense ) Interest income 19 10 45 28 Other expense, net ) (7
